Citation Nr: 0604118	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  00-03 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1. Entitlement to an increased disability rating for service-
connected chondromalacia and degenerative arthritis of the 
right knee, currently evaluated as 20 percent disabling.

2. Entitlement to an increased disability rating for service-
connected chondromalacia and degenerative arthritis of the 
left knee, currently evaluated as 
20 percent disabling.

3.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


INTRODUCTION

The veteran served on active duty from May 1980 to May 1981.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Des Moines, Iowa 
(the RO).

Procedural history

The increased rating issues

The case was previously before the Board in December 2003.  
The Board denied the two increased rating issues listed 
above.  The veteran duly appealed to the United States Court 
of Appeals for Veterans Claims (the Court).  In an Order 
dated April 20, 2005, based upon a Joint Motion for Remand, 
the Court remanded these issues to the Board.  The Joint 
Motion will be discussed in greater detail below. 

TDIU

While the increased rating issues were in appellate status, 
the veteran filed a claim of entitlement to TDIU, which was 
denied by the RO.  He perfected an appeal as to that issue by 
filing a VA Form 9 [Substantive Appeal] in June 2004.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


Issue not on appeal

In the December 2003 decision, the Board denied the veteran's 
claim as to another issue, whether the veteran's son may be 
recognized as a "helpless child" on the basis of permanent 
incapacity for self-support upon obtaining the age of 
eighteen.   

The Joint Motion stated "Appellant is not appealing the 
issue of whether his son may be recognized as a 'helpless 
child' on the basis of permanent incapacity for self-support 
upon attaining the age of eighteen, therefore the Board 
decision should be affirmed."  This is an obvious 
misstatement of law, since if an appeal is not taken to the 
Court as to an issue, the Court has no jurisdiction over that 
matter and therefore cannot, and did not, affirm the Board's 
decision.  See Ford v. Gober, 10 Vet. App. 531 (1997); 
Bucklinger v. Brown, 5 Vet. App. 435 (1993).  In any event, 
the Board's December 2003 decision is final as to the 
"helpless child" issue, and that issue will be discussed no 
further herein.  See 38 C.F.R. § 20.1100 (2005).


REMAND

For reasons expressed immediately below, the Board finds that 
the issues on appeal must be remanded for additional 
evidentiary development.

Reasons for remand

The increased rating claims

As has been described in the Introduction, the two increased 
rating issues have been remanded by the Court pursuant to the 
Joint Motion.  In essence, the Joint Motion indicated that 
the Board did provide adequate reasons and bases for its 
disinclination to assign additional disability pursuant to 
38 C.F.R. §§ 4.40 and 4.45.  See, in general, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The joint motion noted, in 
particular, the veteran's complaints of severe limitation of 
function during periods of flare-ups.  The Joint Motion 
specifically referred to Ardison v. Brown, 6 Vet. App. 405, 
408 (1994) [if there is a medically established history of 
recurrence and remission of a disability, with the period of 
recurrence over a long period of time, another examination 
during period of flare-up of disability is required].
 
In addition, medical evidence which has been added to the 
record since the Board's December  2003 decision describes 
severe peripheral neuropathy due to diabetes mellitus.  An 
October 2004 progress note reads as follows:  "Using Aleve 
twice a day, which helps significantly with the joint pains 
but still has numbness and tingling in the feet so severe he 
is unable to walk for exercise . . . ." 

The Board is precluded from differentiating between 
symptomatology attributed to a service-connected disability 
and a non service-connected disability in the absence of 
medical evidence which does so.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996). For this reason, the case must be 
remanded for a medical opinion which differentiates between 
service-connected and non-service connected lower extremity 
pathology, to the extent possible.
 
The TDIU claim

The only two service-connected disabilities are those listed 
above.  Board action on the TDIU claim must therefore be 
deferred pending resolution of those issues.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [the 
prohibition against the adjudication of claims that are 
inextricably intertwined is based upon the recognition that 
claims related to each other in the prescribed degree should 
not be subject to piecemeal decision-making or appellate 
litigation].

The Board additionally notes that the veteran's accredited 
representative, in a February 2006 written brief 
presentation, specifically suggested that this case be 
remanded so that the agency of original jurisdiction may have 
another opportunity to review the record.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board agrees, since as 
noted in the Introduction the increased rating claims and the 
TDIU claim were separately decided at different times by the 
RO. 

This appeal is therefore REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1. VBA should contact the veteran in order to ascertain 
whether
any medical examination, hospitalization or treatment 
records more recent than December 2003 exist.  Any such 
records which have not previously been secured should be 
obtained, to the extent possible, and associated with 
the veteran's VA claims folder.   

      2.  The veteran then should be scheduled for a VA 
examination to 
determine the extent of functional loss caused by the 
service-connected knee disabilities.  Pursuant to the 
suggestion contained in the Joint Motion for Remand, 
such examination should be scheduled during a time of 
flare-up, which according to the veteran coincides with 
cold weather.  

The examining health care professional should render an 
opinion as to the extent of functional loss in each 
knee, to include factors such as limitation of motion, 
weakness, fatiguability and incoordination due to pain.  
Any limitation of function or other symptomatology due 
to non service-connected causes, such as diabetic 
peripheral neuropathy, should be described and to the 
extent possible distinguished.  

The veteran's VA claims folder should be made available 
to the examiner for review. Any diagnostic testing 
deemed to be appropriate by the examiner should be 
completed.  A report of the examination should be 
associated with the veteran's VA claims folder.    

3.  After undertaking any additional development which 
it deems to be necessary, VBA should then readjudicate 
the veteran's claims.  If the decision is adverse to the 
veteran, in whole or in part, a supplemental statement 
of the case (SSOC) should be issued and the veteran and 
his representative should be given appropriate 
opportunity to respond.  The claims folder should then 
be returned to the Board, if otherwise in order.

The purpose of this remand is to comply with the Court's 
Order, to obtain additional medical evidence, and to satisfy 
due process concerns raised by the veteran's representative.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

